FILED
                             NOT FOR PUBLICATION                            APR 20 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WEIGANG ZHANG,                                   No. 07-71339

               Petitioner,                       Agency No. A078-333-527

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Weigang Zhang, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and relief under the Convention Against Torture (“CAT”). We have jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings. Cruz-Navarro v. INS, 232 F.3d 1024, 1028 (9th Cir. 2000). We deny the

petition for review.

      Substantial evidence supports the agency’s finding that, even if credible,

Zhang failed to establish the harm he suffered during his one detention rose to the

level of past persecution. See Gu v. Gonzales, 454 F.3d 1014, 1020-21 (9th Cir.

2006). In addition, the record in this case does not compel the conclusion that it is

more likely than not that the government will single him out for persecution if he

returns to China, see Hoxha v. Ashcroft, 319 F.3d 1179, 1185 (9th Cir. 2003), nor

does the record compel the conclusion that Zhang established a pattern or practice

of persecution of people with imputed political opinions, see Wakkary v. Holder,

558 F.3d 1049, 1060-62 (9th Cir. 2009). Accordingly, Zhang’s withholding of

removal claim fails.

      Zhang waived any challenge to the agency’s denial of CAT relief because he

did not address the issue in his brief. See Husyev v. Mukasey, 528 F.3d 1172, 1183

(9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                          2                                    07-71339